DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/30/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states that Jung fails to disclose a wider width of the branch electrodes near the boundary stem region and a smaller width further away from the boundary stem region based on Figure 2 of Jung, which annotates the top part of the branch electrode as UPEb-1. The examiner respectfully disagrees, since in Figure 2 and more clearly in Figure 4 or Figure 5, it is apparent that there is another portion of UPEb-1 that is disposed closer to the cross stem region than UPEb-2, where UPEb-2 may then be considered as the branch electrode region which is closer to the boundary stem region. Based on Figures 4 and 5, one may see that the width of UPEb-2 is wider than that of UPEb-1, where UPEb-2 is disposed closer to the boundary stem region. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US Publication No.: US 2014/0098317 A1, “Jung”) in view of Zhang (US Publication No.: US 2013/0285891 A1). 
Regarding Claim 1, Jung discloses a pixel electrode structure (Figure 2), comprising a cross stem region, a boundary stem region surrounding the cross stem region, and a branch region formed between 
The branch region comprises a plurality of branch electrodes (Figure 2, branch electrodes UPEb), and the branch electrodes are arranged in parallel with each other and connected to the stem electrode (Figure 2, branch electrodes UPEb are parallel to one another in any given quadrant); a gap is formed between two adjacent branch electrodes (Figure 2 discloses gaps between adjacent branch electrodes UPEb);
At least one of the branch electrodes comprises a first electrode section and a second electrode section (Figure 2, first electrode section UPEb-1 closer to the cross stem region UPEa, second electrode section UPEb-2); and 
A width of the first electrode section is less than a width of the second electrode section (Paragraph 0069). 
Jung fails to disclose that the boundary stem region comprises a stem electrode, wherein the branch electrodes are connected to the stem electrode and  wherein the second electrode section connects the first electrode section to the stem electrode.
However, Zhang discloses a similar structure where the boundary stem region comprises a stem electrode, wherein the branch electrodes are connected to the stem electrode and wherein the second electrode section connects the first electrode section to the stem electrode (Zhang, Figure 4, boundary stem electrode 411, branch electrode 413, where a first half of the branch electrode 413 closer to the center 410 may be considered a first electrode section, and a second half of the branch electrode 413 closer to the stem electrode 411 may be considered a second electrode section, where the second electrode section would connect the first electrode section to the boundary stem electrode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure as disclosed by Jung to include a boundary stem electrode as disclosed by Zhang. One would have been motivated to do so for the purpose of increasing the aperture ratio within the display device (Zhang, Paragraph 0040). 




	Regarding Claim 3, Jung in view of Zhang discloses the pixel electrode structure according to claim 1, wherein in a same branch electrode, a central axis of the first electrode section coincides with a central axis of the second electrode section in a same branch electrode (Figure 5 discloses that central axes of first and second electrode sections coincide with one another).

	Regarding Claim 4, Jung in view of Zhang discloses the pixel electrode structure according to claim 1, wherein a width of a second electrode section of one of the branch electrodes is same as a width of a second electrode section of another branch electrode in any two different branches electrodes (Figures 2, 4, and 5 disclose that the widths of the second electrode sections are equal).

	Regarding Claim 6, Jung in view of Zhang discloses the pixel electrode structure according to claim 1, wherein a width of the gap between the two adjacent branch electrode is same as or different from a width of another gap between another two adjacent branch electrode (Figure 2, the width of the gaps are equal to one another).

	Regarding Claim 7, Jung in view of Zhang discloses the pixel electrode structure according to claim 1.
Jung fails to disclose that an included angle between the branch electrodes and the stem electrode ranges between 30° and 60°.
However, Zhang discloses a similar structure where an included angle between the branch electrodes and the stem electrode ranges between 30° and 60° (Zhang, Paragraph 0037 discloses a 45 degree angle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure as disclosed by Jung to include have a particular branch angle as disclosed by Zhang. One would have been motivated to do so for the purpose of increasing the aperture ratio within the display device (Zhang, Paragraph 0040). 

	Regarding Claim 8, Jung in view of Zhang discloses the pixel electrode structure of claim 1, wherein the at least one of the branch electrodes further comprises a third electrode section connected between the first electrode section and the second electrode section, the first electrode section has a rectangular cross-section, the second electrode section has a rectangular cross-section, and the third electrode section has a trapezoidal cross-

	Regarding Claim 9, Jung discloses the pixel electrode structure according to claim 1.
Jung fails to explicitly disclose that a difference between the width of the second electrode section and the width of the first electrode section is less than or equal to 2um. However, Jung discloses the general environment of having a minimal width difference between the first and second electrode sections (Jung, Paragraphs 0118-0120) and a small trunk width (Jung, Paragraph 0121). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a difference between a width of the second electrode section and a width of the first electrode section is less than or equal to 2um is the result-effective variable, and when this difference is optimized to the appropriate value within the specified parameters of a given pixel electrode structure, the recognized results of achieving an improved viewing angle of a display device are realized. While Jung does not directly disclose that t a difference between a width of the second electrode section and a width of the first electrode section is less than or equal to 2um, Jung does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Jung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a difference between a width of the second electrode section and a width of the first electrode section is less than or equal to 2um for the purpose of improving transmittance at end portions of display pixels thereby optimizing the viewing angle within a display device.

	Regarding Claim 10, Jung in view of Zhang discloses a display device comprising the pixel electrode structure according to claim 1 (Figures 1-3).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Zhang in further view of Choi et al (US Publication No.: US 2012/0249940 A1 of record, “Choi”).
Regarding Claim 5, Jung discloses the pixel electrode structure according to claim 1.
Jung fails to disclose that a width of a second electrode section of one of the branch electrodes is different from a width of a second electrode section of another branch electrode in any two different branch electrodes.
However, Choi discloses a similar pixel electrode structure where a width of a second electrode section of one of the branch electrodes is different from a width of a second electrode section of another branch electrode in any two different branch electrodes (Choi, Figure 5B discloses various widths of second electrode sections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second electrode sections as disclosed by Jung to have various widths as disclosed by Choi. One would have been motivated to do so for the purpose of reducing rainbow stains within a display device (Choi, Paragraphs 0123-0124). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871